      Case 1:19-cv-05610-NRB Document 99 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
MSP RECOVERY CLAIMS, SERIES LLC, a
Delaware series limited liability
company, MSPA CLAIMS I, LLC, a Florida
limited liability company, and SERIES
PMPI, a designated series of MAO-MSO
RECOVERY II, LLC, a Delaware series
limited liability company,

                 Plaintiffs,
                                                            O R D E R
            - against -
                                                       19 Civ. 05610 (NRB)
TAKEDA PHARMACEUTICALS AMERICA, INC., a
Delaware profit corporation, TAKEDA
PHARMACEUTICALS U.S.A., INC., f/k/a
TAKEDA PHARMACEUTICALS NORTH AMERICA,
INC., a Delaware profit corporation,
TAKEDA DEVELOPMENT CENTER AMERICAS,
INC., f/k/a TAKEDA GLOBAL RESEARCH &
DEVELOPMENT CENTER, INC., a Delaware
profit corporation, TAKEDA
PHARMACEUTICALS INTERNATIONAL, INC., a
Delaware profit corporation, TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a
Japanese corporation, and ELI LILLY &
COMPANY, an Indiana profit corporation,

               Defendants.
---------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

    Given    plaintiffs’   pending       motion   to   amend   their    second

amended complaint to add a claim under the Racketeer Influenced

and Corrupt Organizations Act, and the motion to dismiss that

defendants intend on filing after the Court resolves plaintiffs’




                                     1
         Case 1:19-cv-05610-NRB Document 99 Filed 06/04/20 Page 2 of 2



pending motion to amend, the Court denies plaintiffs’ June 3, 2020

request for the Court to enter a scheduling order.

Dated:       New York, New York
             June 4, 2020

                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                       2
